Name: Council Regulation (EEC) No 899/83 of 28 March 1983 amending Annex I to Regulation (EEC) No 288/82 as regards the description of products partially subject to national quantitative restrictions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4 . 83 Official Journal of the European Communities No L 103 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 899/83 of 28 March 1983 amending Annex I to Regulation (EEC) No 288/82 as regards the description of products partially subject to national quantitative restrictions Whereas it is desirable to increase the transparency of import arrangements by providing a more detailed description of products partially subject to national quantitative restrictions ; whereas the aforementioned Annex should be amended along these lines and, at the same time, a revised version of it adopted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, and in particular the provisions of those instru ­ ments which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments , Having regard to the proposal from the Commission, Whereas the common commercial policy must be based on uniform principles ; whereas the common rules for imports established by Regulation (EEC) No 288 /82 (*) are an important aspect of that policy; Whereas the liberalization of imports , that is to say, the absence of any quantitative restrictions , subject to exceptions and derogations provided for in Community rules, is the starting point for common rules in this field ; Whereas the quantitative restrictions existing in the individual Member States are listed in Annex I to Regulation (EEC) No 288/82 ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 288 /82 shall be amended as follows : 1 . At the beginning of the Annex, under the heading 'Practical scope of the restriction', the second line shall be replaced by the following : '  = partially restricted . For an exact description of the restriction, see the list at the end of this Annex which concerns the description of the products .' 2 . The whole Annex is hereby replaced by the Annex attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1983 . For the Council The President J. ERTL (') OJ No L 35 , 9 . 2 . 1982 , p. 1 . No L 103/2 Official Journal of the European Communities 21 . 4 . 83 ANNEX ANNEX I LIST OF PRODUCTS SUBJECT TO NATIONAL QUANTITATIVE RESTRICTION ON THEIR ENTRY INTO FREE CIRCULATION Explanation of signs, letters or figures Practical scope ofthe restriction : + = completely restricted ;  = partially restricted. For an exact description of the restriction, see the list at the end of this Annex which concerns the description of the products. Geographical scope : Where there are no special indications the restriction applies to all the countries covered by the Regulation . Where the restriction applies to a geographical zone or to one or more countries, a marginal note describes the country or countries or the zone or zones to which the restriction applies . These geographical zones are described at the end of the Annex on the basis of the existing provisions in the Member States . In any event, the application of these restrictions is subject to :  any special rules laid down in the agreements concluded between the Community and certain third countries,  the specific common rules referred to in Article 1 ( 1 ), first indent of this Regulation. This list covers only national restrictions . At present there are no Community restrictions which come within the scope of this Regulation ; any such measures which may be taken pursuant to Title V will be listed in an ad hoc publication . 21 . 4 . 83 Official Journal of the European Communities No L 103 / 3 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 04 .0 4 E Ib )3 ,e x 4, ex 5 04 .0 6 07 .0 1 A ,D I, ex F II ,L ,M 07 .0 4 ex B 07 .0 5 B ex I, II 08 .0 1 ex B ex B, C 08 .0 4 A I 08 .0 5 ex G 08 .0 7 A 08 .0 9 09 .0 1 A I, II ex 11 .0 5 12 .0 1 ex B 12 .0 8 A 13 .0 3 A V II ex 15 .0 7 15 .1 0 D 16 .0 4 D ,E 17 .0 4 A 20 .0 2 ex H 04 .0 4- 67 ,e x 68 ,8 8, ex 91 04 .0 6- 00 07 .0 1- 11  19 ,3 1, 33 ,3 6, 45 , 47 ,7 3  77 07 .0 4- 50 07 .0 5- 61  70 08 .0 1- 31 35 ,5 0 08 .0 4- 11  23 08 .0 5- 91 ,9 3 08 .0 7- 10 08 .0 9- 11 1 9 09 .0 1- 11  17 11 .0 5- ex 00 12 .0 1- 31  46 ,5 4, 64  68 ,e x 99 12 .0 8- 01 13 .0 3- 17 15 .0 7- 05  13 ,6 1  79 ,e x 82 , 85  94 ,e x 98 15 .1 0- 70 16 .0 4- 71 ,7 5 17 .0 4- 01 20 .0 2- ex 98 + - 0 + - o - C)  O + C) + + . - o + + C) + o + + C) - 0 - o . - o + + + + (5) + + +  o + + - o o o - o o o - o + (4) - o (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Cy pr us , Eg yp t, Is ra el , M al ta , M or oc co , Sp ai n, Tu ni ­ sia ,T ur ke y. (3) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo n e A 3 . (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. (5) A rti cl e 11 5 of th e A ct of A cc es si on . (') Su bj ec t to re st ric tio ns w ith re ga rd to th e do lla r ar ea co un tri es , ex ce pt fo rL ib er ia . (7) Su bj ec t to qu an tit at iv e re str ic tio ns on ly in th e ca se of im po rts or ig ­ in at in g in co un tri es w hi ch ar e no t m em be rs of th e In te rn at io na l Co ffe e A gr ee m en t, pr o ­ vi de d th at qu ot as ar e in op er at io n (R eg ul at io n (E EC ) N o 24 36 /7 9 (O J N o L 28 2, 12 . 11 . 19 79 ,p . 1) ). (8) O nl y fo r pr ep ar at io ns co nt ai ni ng po ta to es . CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 20 .0 7 ex A II I ex B II 21 .0 2 A 21 .0 2 C I 22 .0 8 22 .0 9 A C ex I C IV C ex V 22 .1 0 B 27 .0 7 B ex 1 27 .0 9 * ex 27 .1 0 ex 27 .1 1 27 .1 2 B 27 .1 3 B 27 .1 7 29 .3 4 B 20 .0 7- 07 ,e x 08 ,e x 11 ,1 6, ex 17 44 ,4 6, 50 ,6 6, 67 ,7 2, 73 , 76  83 ,9 4  96 21 .0 2- 11  19 21 .0 2- 40 22 .0 8- 10 ,3 0 22 .0 9- 10 52 ,5 3 71  79 ' 81  85 ,9 1  95 22 .1 0- 51 ,5 5 27 .0 7- 25 ,2 9 2 7 .0 9 -0 0 2 7 .1 0 -1 1  7 9 27 .1 1- 03  99 27 .1 2- 90 2 7 .1 3 -8 1  9 0 27 .1 7- 00 29 .3 4- 10 - o - o - o + - o + + + + O - o + + + + + + 8 - o - o o o - O o o - o + o o  o O Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Al ge ria , Cy pr us , Eg yp t, Is ra el , M al ta , M or oc co ,S pa in ,T un i ­ sia ,T ur ke y, EF TA . O Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne A 3 . O Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. O Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . O Su bj ec t to qu an tit at iv e re str ic tio ns on ly in th e ca se of im po rts or ig ­ in at in g in co un tri es w hi ch ar e no t m em be rs of th e In te rn at io na l Co ffe e A gr ee m en t, pr ov id ed th at qu ot as ar e in op er at io n (R eg ul at io n (E EC ) N o 24 36 /7 9 (O J N o L 28 2, 12 . 11 . 19 79 , p. 1) ). No L 103 / 4 Official Journal of the European Communities 21 . 4 . 83 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 31 .0 2 A ,B C 31 .0 2- 10  15 20  90 + (') + (') + C) (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne A 3 . 31 .0 3 31 .0 3- 15  30 + (6) (2) Su bj ec t to qu an tit at iv e re str ict io ns w ith re ga rd to Ja pa n. 31 .0 5 A I, II ,I V 32 .0 5 31 .0 5- 04  19 ,4 1  48 32 .0 5- 10  50 + (') + (6) (') Su bj ec t to qu an tit at iv e re str ict io ns w ith re ga rd to zo ne II on ly . 33 .0 1 A I 34 .0 3 A 37 .0 2 33 .0 1- 12  19 ¢ 34 .0 3- 11  19 37 .0 2- 01  99 + + (4) + o (4) Su bj ec t to qu an tit at iv e res tri cti on sw ith reg ard to th e L at in A m er ic an co un tri es , U SA , C an a ­ da ,S ou th K or ea ,L eb a ­ no n, Li be ria , Ph ili p ­ pi ne s, S y r ia . 38 .1 4 A B Ia ) 40 .1 1 B I 3, 8. 14 -1 0 31 40 .1 1- 20 - + + o o + o (') Li be ra liz ed w ith re ­ ga rd to Al ge ria , U SA , Ca na da , Cy pr us , Eg yp t, Sp ai n, Is ra el , Le ba no n, M al ta , M o ­ ro cc o, Tu ni si a, T ur ­ ke y, EF TA . B II 21 ,2 3 25  29 40 45  53 55 ,5 7 63 80 + + o + o + o + (2) + o + (l) + o + o + 0 (6) Ar tic le 11 5 of th e A ct of A cc es si on . (7) Su bj ec t to qu an tit at iv e re st ri ct io ns w it h th e ex ce pt io n of Tu rk ey an d Y ug os la vi a. 40 .1 2 40 .1 2- 10  80 + (2) 21 . 4 . 83 Official Journal of the European Communities No L 103 / 5 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 45 .0 2 48 .0 1 A 49 .0 2 50 .0 1 50 .0 2 50 .0 4 50 .0 5 A 50 .0 7 A ,B 50 .0 9 A 51 .0 4 A I, II A II I a) A II Ib ), IV ,B ex A ,e x B 53 .0 7 53 .1 0 53 .1 1 55 .0 7 4 5 .0 2 -0 0 48 .0 1- 01 4 9 .0 2 -0 0 5 0 .0 1 -0 0 5 0 .0 2 -0 0 50 .0 4- 10 ,9 0 50 .0 5- 10 ,9 0, 99 50 .0 7- 10 ,9 0 50 .0 9- 01  68 51 .0 4- 03 ,0 5 06 08  98 10 ,1 1  48 ,5 5  66 ,7 4  98 53 .0 7- 02  89 53 .1 0- 11 , 15 5 3 .1 1 -0 1  9 7 55 .0 7- 10 ,9 0 * * * + 4 ­ + * + * + * + * + » + 4- * + *. -1- » + * -1- * + C) (2) + o C) + o o + o o + C) o + 0) o + C) * - (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo n e A 3 . * Pr ev io us na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru le s. No L 103 / 6 Official Journal of the European Communities 21 . 4 . 83 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 55 .0 8 55 .0 9 56 .0 5 A B 56 .0 7 A I, II ex A II ex A II ,B 57 .1 0 A ex A B * * 58 .0 1 58 .0 2 58 .0 4 58 .0 5 58 .0 6 58 .0 7 58 .0 9 B 59 .1 3 60 :0 1 5 5 .0 8 -1 0 30  80 55 .0 9- 03  99 56 .0 5- 03  09 ,1 3, 19  47 11 15 51  59 56 .0 7- 01  12 15 19  87 57 .1 0- 21  50 21 ,3 1 62  70 58 .0 1- 01  80 58 .0 2- 02  88 58 .0 4- 05 0 7  45 61  69 63 ,6 7 71  78 80 58 .0 5- 01  90 58 .0 6- 10 ,9 0 58 .0 7- 31  80 58 .0 9- 21  99 59 .1 3- 01  13 15 ,3 5 19 ,3 2, 34 ,3 9 60 .0 1- 01  98 * * * ¢ *  » * * « ¢ « u ­ * * » * * * « ¢ » » + o » * » * * * » * « ¢ » * * » « + * -1- » + * + * + - + + * o + * + » + * * » + » 4 ­ * + * + * -1- * + » + * + * + * + * + * o + * + * + * + * + * + * + * + * » » » ¢ » * * * » * If * (') Su bj ec t to qu an tit at iv e re st ri ct io ns w it h In di a an d Ba ng la de sh (J) W ith th e ex ce pt io n of co ir m at tin g or ig ­ in at in g in In di a. * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru les . ** P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by th e ar ra ng em en ts de riv ­ in g fro m th e Co m ­ m un ity ag re em en ts on ju te pr od uc ts . 21 . 4 . 83 Official Journal of the European Communities No L 103 / 7 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 60 .0 2 A ,B I, II B il l ' B IV 60 .0 3 60 .0 4 A Ia ), A II a) A II b) ,c ) A II b) ,c ), d) A III a) ,c ), d) ,e ) A II Ib ) B Ia ), B II a) B Ib ), c) ,B II b) ,c ), d) B II I, IV a) B IV b) 1a a) B IV b) 1c c) B IV b) 1d d) ,e e) B IV b) 2 cc ) B IV b) 2 dd ), B IV c) B IV d) 1a a) ,d d) , 2 dd ) B IV d) 1b b) ,c c) , d) 2 aa ), bb ), cc ) 60 .0 5 A I, ex A II ex A II ex A II ex A II ex A II ,B 6 0 .0 2 -4 0  6 0 70 80 6 0 .0 3 -1 1  9 0 6 0 .0 4 -0 2  9 0 02 ,0 6 03 ,0 4 07  09 10 , 12 , 14 , 16 - 11 19 ,2 3 20 ,2 2, 24  29 31  38 41 48 50 ,5 8 54 ,9 0 56 ,6 0 71 ,7 9 ,8 9 73 ,7 5, 81 ,8 3, 85 6 0 .0 5 -0 1  9 9 01 ,2 2, 61 04 ,1 1, 13 ,2 5 15 ,3 3 06 ,9 3 07 ,0 8, 09 9 4  9 9 16 ,1 7, 21 ,2 6 ,3 6, 38 » * * * + -1- * + * -1- * + * + * + * Sf r + * + * + * + * + * + * + + + + + + + * -1- » + * + * * Pr ev io us na tio na l re ­ str ict io ns re pl ac ed by sp ec ifi c co m m on ru le s. No L 103 / 8 Official Journal of the European Communities 21 . 4 . 83 C C T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 60 .05 (c on t'd ) ex A II ex A II ex A II ex A II 61 .0 1 61 .0 2 60 .0 5- 43 ,4 6 19 ,4 5, 68 ,7 1, 76 ,8 1, 88 37 ,4 4 23 ,2 4, 64 31 ,3 9, 51 33  35 ,4 0  42 ,5 2, 58 ,6 2 22 ,2 3, 31  34 ,3 9  41 ,4 5 , 46 ,5 1, 52 ,6 1, 62 ,7 1, 72 61 .0 1- 01  98 01 ,0 9, 23 ,8 1 01 ,3 1, 37 ,4 6, 47 ,5 7, 66 ,7 6 09 , 13 , 17  23 ,2 5, 96 15 ,2 4, 26 ,3 8, 48 ,5 8, 68 , 78  95 ,9 8 29 ,3 2  36 ,4 1  44 ,5 1, 54 , 62 ,6 4, 72 ,7 4 ex 92  ex 98 13 ,1 7, 23 ,3 1, 37 ,4 6, 47 ,5 7, 66 ,7 6, 81 ,9 6 15 ,1 9, 22 ,2 4, 26 ,3 8, 48 ,5 8, 68 ,7 8, 89  95 ,9 8 6 1 .0 2 -0 1  9 4 01 ,0 3, 12  18 ,3 3, 39 ,4 0, 44 05 ,0 7, 23 ,5 4, 92 05 ,0 7, 18 ,8 5 22 ,2 4, 52 ,5 3, 85 ,9 1 48 ,9 0 25 ,2 8 26 62 ,7 2, 82 31 ,3 5, 42 ,4 7, 76 32 ,3 4, 36 ,3 7, 41 ,4 3, 45 ,5 5, 64 ,7 4 03 ,1 4, 16 ,2 2, 24 ,5 2, 53 ,5 8, 68 ,7 8, 90 ,9 1 * * «  * * » * * * + * + * + * + * + * o + » + * -1- * + * + * + * + * + * + * + * * + .* + * + * + * * + + + + + + * * + - (') Ex ce pt ju do ga rm en ts . * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru le s. 21 . 4 . 83 Official Journal of the European Communities No L 103 / 9 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 61 .02 (co nt' dj 61 .0 2- 87 ,9 4 62 ,7 2, 82 ,8 4 58 ,6 8, 78 57 ,6 6 ex 90 ,e x 91 ,e x 92 ,e x 94 12  18 ,2 5  33 ,3 5  40 , 42  44 ,4 8  54 ,5 7  62 , 66  72 ,7 8, 82 ,8 5, 90  92 » » + * + * + * + * C) + (*) Ex ce pt ki m on o- ty pe ga rm en ts fo rw om en . * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru les . 61 .0 3 A I, A II I 61 .0 3- 11 , 19 ¢ » + * I + * A ll 15 » * * + * + * + » B I, B il l 51 ,5 9 * + * \ + * + | | B II ' 55 » * * ¢ + * + »  + * + C I, C II I 81 ,8 9 I » + * + * + | | C II 85 * + » + * .+ * + 61 .0 4 A I 61 .0 4- 01 + * + * + A ll 09 &amp; * + * + B ib ) 13 * * + * + * B 1a ), c) " 11 , 18 I * \ + » B II b) 93 » + * - | ex B II 91 ,9 8 * + * + * + 61 .0 5 A 61 .0 5- 20 «  s ­ + * + * + * * B I 30 * « ¢ + * + * + * * | | B II 91 + * + I B il l 99 * * -1- * * 61 .0 6 61 .0 6- 10  90 I + * B 30 * C 40 * | | E 60 + No L 103 / 10 Official Journal of the European Communities 21 . 4 . 83 C C T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 61 .0 7 61 .0 9 61 .1 0 61 .1 1 62 .0 1 62 .0 2 A ,B Ib ), B II b) A ll B II c) ,B III b) ,c ), B IV b) B Ia ) B II I a) 1 B II I a) 2 B IV a) B I c) B IV c) 62 .0 3 A ** II A I, B Ia ) B Ib ), B II a) ,b )2 , c) B II b) 1 62 .0 5 A ,E B C D 61 .0 7- 10  90 61 .0 9- 20  80 61 .1 0- 00 6 1 .1 1 -0 0 6 2 .0 1 -1 0  9 9 62 .0 2- 01  89 01 , 15 61 09 65 ,7 5, 77 ,8 7 12 , 13 40  59 ,7 1 72 ,7 4 83 ,8 5 19 89 6 2 .0 3 -1 3  1 7 11 ,9 1 93 ,9 5, 97 ,9 8 96 62 .0 5- 01 ,9 3  99 10 20 30 * *  * * » ¢ * + * + * + * + * + * + + + * + * * + * * * Sj ­ * + * + * + * + * + * + * + + + + + + + o + + + o + o (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g, Ja pa n, M ac ao , M al ay sia , Pa ­ ki st an , Ta iw an an d Y ug os la vi a (o nl y ju te , fla x an d sis al pr od uc ts ). (2) Su bj ec t to qu an tit at iv e re str ic tio ns wi th re ga rd to Po rtu ga l, So ut h K or ea an d T ai w an . * P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by sp ec ifi c co m m on ru le s. ** P re vi ou s na ti on al re ­ str ic tio ns re pl ac ed by th e ar ra ng em en ts de riv ­ in g fro m th e Co m ­ m un ity ag re em en ts on ju te pr od uc ts . 21 . 4 . 83 Official Journal of the European Communities No L 103 / 11 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 64 .0 1 64 .0 1- 11  31 39 + O - C) + (2) + o + o + o (*) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. 64 .0 2 B 41  99 64 .0 2- 60  69 61 , 69 99 - C) + o + o + o + o + o + (2) + o + (2) (2) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ta iw an on ly . (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . 66 .0 1 66 .0 1- 10 ,2 0, 50 ,8 0 + o (4) + o (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. 66 .0 3 A ,B ,C 69 .0 7 A 66 .0 3- 10 ,2 0, 50 ,8 0 6 9 .0 7 -2 0 - o + o - o + (') + (l) (5) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to A si an co un tr ie s. B I 30 ,4 0 + o + o I B II 50  80 ¢ + C) + o - o + (') I 69 .0 8 A 6 9 .0 8 -2 0 - o - o + 0) I B I 30 ,4 0 + o \ B II 50  99 + (l) + (J) + (l) I 69 .1 1 69 .1 1- 10 ,9 0 + o - C) + 0 + o + C) I 69 .1 2 A ,B 69 .1 2- 10 ,2 0 + (l) I C I, C II 31 ,3 9 + 0) - C) + o + o l D 90 + o + (J) + C) I 73 .0 2 A II ,C ,D ,E 73 .0 2- 19 ,3 0  55 + (J) I ex G 83 + (J) I No L 103 / 12 Official Journal of the European Communities 21 . 4 . 83 C C T he ad in g N o N IM EX E co de (1 98 2) B N L . D D K F G B G R i IR L C om m en ts 73 .1 5 A Ia ), II A V a) ,c ), d) 1 bb ), d) 2 A V Ib ), c) 1b b) ,c )2 , d) A V II b) 1, d) 2 A V II I B Ia ), B II B V a) ,c ) B V d) 1b b) ,d )2 B V Id ), c) 1b b) ,c )2 , d) B V II b) 2 aa ), b) 4 bb ) B V II I 73 .1 8 ex C 73 .3 2 B ex II ex 73 .3 7 82 .0 9 ex A 82 .1 4 A B ex 84 .0 1 84 .0 6 A ,B ,C ,D C ex I, ex II D ex II 84 .1 0 ex A ,e x B, C 73 .6 1- 10 ,9 0 73 .6 3- 10 ,5 0, 74 ,7 9 73 .6 4- 50 ,7 5, 79 ,9 0 73 .6 5- 53 ,8 3 73 .6 6- 40  89 73 .7 1- 13  19 ,9 3  99 73 .7 3- 13  19 ,4 3  59 74  89 73 .7 4- 51  59 ,7 4  90 73 .7 5- 53  59 ,9 3, 99 73 .7 6- 13  19 73 .1 8- ex 41 ,e x 82 ,e x 99 73 .3 2- 61  99 73 .3 7- ex 11  ex 90 82 .0 9- 11 ,1 9 50 82 .1 4- 10 9 1 99 84 .0 1 -e x 11 ,e x 80 84 .0 6- 03  99 ex 20  ex 24 ex 52 , 53 , ex 54 , ex 63 , 64 , ex 66 ,e x 78 ,e x 83 ,e x 99 84 .1 0- ex 13 ,e x 16 ,3 2  98 - o - o - o * + 0 0 + o o + o o + o o + C) + (') - o - o - o - o - n + n + o + C) + o + (2) + o + o + (2) + (2) + (2) + (2) + (2) + (2) + o + (2) + (2) + o (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . (*) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ta iw an , So ut h K or ea . (4) A rti cl e 11 5 of th e A ct of A cc es si on . 21 . 4 . 83 Official Journal of the European Communities No L 103 / 13 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 84 .1 4 ex B 84 .1 5 C ex I, ex II ex 84 .2 0 84 .4 1 A I, II ,e x II I, B 8 4 .1 4 -e x 99 84 .1 5- ex 11 ,e x 16  ex 19 ,e x 21 ,e x 41 ,e x 46 ,e x 51 ,e x 59 ,e x 61 , ex 68 ,e x 92 ,e x 98 84 .2 0- 09 ,4 0, ex 71 ,7 3  81 ,e x 83 , 85 ,8 9, ex 90 84 .4 1- 12  15 ,3 0 - o - o + o + C) - (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. O A rti cl e 11 5 of th e A ct of A cc es si on . (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to zo ne II on ly . ex 84 .4 6 ex 84 .4 7 84 .4 6- ex 99 8 4 .4 7 -e x 10 - o - o (') Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. 84 .6 2 85 .0 1 84 .6 2- 11  33 85 .0 1- 01  95 + (l) + C) (5) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to th e A si an co un tr ie s. B ex I, B ex II ,e x C ex 31 ,3 3  36 ,e x 38 ,5 9  63 , 65 ,6 6, 79 ,8 4, 88 ,e x 89 ,e x 90 ,9 3, 95 -  85 .0 3 85 .0 3- 11  90 I I + o + o 85 .1 5 ex A 85 .1 5- 04 ,0 9, 11 ,1 6  29 I I - o A ex II I 11 , 12 ,1 6  27 . 2 0  2 7 I - o n + ex C ex 50 ,e x 82 ,8 4, 86 ,e x 88 , 91 ,e x 99 I I - 0) - C ex II 40 ,5 0 99 ex 41 ,e x 49 ,e x 50 + o 85 .2 1 A ,C , 85 .2 1- 01  28 ,4 5 I I + (l) D ,E 47  99 I  + o - No L 103 / 14 Official Journal of the European Communities 21 . 4 . 83 21 . 4 . 83 Official Journal of the European Communities No L 103 / 15 CC T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 85 .2 3 ex B 85 .2 4 ex C 85 .2 5 ex A ex A ,B C 87 .0 1 87 .0 2 87 .0 3 87 .0 4 87 .0 5 ex A ,e x B 87 .0 6 A ,B 87 .0 8 87 .0 9 ex A II 87 .1 2 A 88 .0 2 A ,e x B 89 .0 1 A ,B I 89 .0 2 A 90 .1 2 90 .2 8 A ,B 85 .2 3- 01  99 ex 12 85 .2 4- 93 ,9 5 85 .2 5- 21 ,2 5 27 ,3 5 50 ,9 0 87 .0 1- 12  97 87 .0 2- 03 ,0 5, ex 12 ,e x 14 ,e x 21 , ex 23 ,e x 25 ,e x 27 03  91 87 .0 3- 10  80 87 .0 4- 01  99 87 .0 5- 11  99 ex 11 ,1 9, ex 91 ,e x 99 87 .0 6- 11  99 87 .0 8- 10 ,3 0 87 .0 9- 10  59 87 .1 2- 11  19 88 .0 2- 01  09 ,3 9, 49 89 .0 1- 10  76 89 .0 2- 10 90 .1 2- 10  70 9 0 .2 8 -0 1  9 9 + o + O + O + o - o + + + + + C) 0) - o - o  o . - C) + o - C) + C) + o + o + (') - C) + o + o + C) + (5) + C) + C) + C) (') Su bj ec t to qu an tit at iv e " re str ic tio ns wi th re ga rd to Ja pa n. (2) Su bj ec t to qu an tit at iv e re str ict io ns w ith re ga rd to zo ne II on ly . (J) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to T ai w an . (4) A rti cl e 11 5 of th e A ct of A cc es si on . (s) Pr ot oc ol 7 to th e A ct of A cc es si on . (6) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. C C T he ad in g N o N IM EX E co de (1 98 2) B N L D D K F G B G R I IR L C om m en ts 91 .0 1 91 .0 2 91 .0 1- 11  65 91 .0 2- 11  99 + + ¢ 0) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to Ja pa n. 91 .0 3 9 1 .0 3 -1 0  9 9 + (J) A rti cl e 11 5 of th e A ct of A cc es si on . 91 .0 7 91 .0 9 91 .0 7- 11  98 9 1 .0 9 -2 0  8 0 + + (3) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd .t o zo ne II on ly . 91 .1 1 97 .0 3 A ,B 9 1 .1 1 -1 0  9 9 9 7 .0 3 -0 5  9 0 + - O (4) + + C) (4) Su bj ec t to qu an tit at iv e re str ic tio ns w ith re ga rd to H on g K on g. 98 .0 3 ex B, ex C 98 .0 3- ex 31  ex 51 ,e x 71 ,e x 75 - o No L 103 / 16 Official Journal of the European Communities 21 . 4 . 83 21 . 4 . 83 Official Journal of the European Communities No L 103/ 17 NIMEXE code ( 1982) Member State Description of goods partially subject tonational quantitative restrictions 04.04-67 GR Cheese, not grated or powdered, of a fat content exceeding 47% but not exceeding 72% : kashkaval (kasseri) ex 68 GR Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheep or goatskin bottles : feta 88 GR Feta ex 91 GR Other : kefalotiri 07.01-11 D, IRL Seed potatoes 13 BNL, DK, D, GR, F, IRL New potatoes, from 1 January to 15 May (DK from 1 January to 31 March) 15 BNL, D, GR, F, IRL New potatoes, from 16 May to 30 June 17 BNL, DK, D, GR, F, IRL Other, for the manufacture of starch (DK from 1 July to 31 December) 19 BNL, DK, D, GR, F, IRL Other, not specified (DK from 1 July to 3 1 December) 31 BNL, GR, F, IRL Cabbage lettuce, from 1 April to 30 November 33 BNL, GR, F, IRL Cabbage lettuce, from 1 December to 31 March 36 BNL, GR, F, IRL Other than chicory (blanched) 45 BNL, GR, F, IRL Beans (of the species Phaseolus), from 1 October to 30 June 47 BNL, GR, F, IRL Other than shelled or unshelled beans 73 BNL, GR, F, IRL Artichokes 75 BNL, GR, F, IRL Tomatoes, from 1 November to 14 May 77 BNL, DK, GR, F, IRL Tomatoes, from 15 May to 31 October (DK from 1 June to 31 October) 07.04-50 F Dried, dehydrated or evaporated potatoes, whole, cut, sliced, broken or in powder, but not further prepared 07.05-ex 61 GR Chick peas 65 GR Beans (of the species Phaseolus) 70 GR Lentils 08.01-31 I Fresh bananas 35 I Dried bananas 08.04-11 F Fresh table grapes, of the variety Emperor, from 1 December to 31 January 19 F Fresh table grapes, other 23 F Fresh table grapes, from 1 5 July to 3 1 October 08.07-10 F Apricots , fresh 08.09-19 F Other fresh fruit, other than water melons 09.01-11 1 Coffee, unroasted, not freed of caffeine 13 15  º All Member States Coffee , unroasted, freed of caffeine Coffee, roasted, not freed of caffeine 17 - Coffee, roasted, freed of caffeine No L 103 / 18 Official Journal of the European Communities 21 . 4 . 83 NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions 11.05-ex 00 D Flour, meal and flakes of potato for human consumption 16.04-ex 71 F Preserved sardines in hermetically sealed containers ex 75 F Preserved tunny in hermetically sealed containers 20.02-ex 98 D Preparations containing potatoes (without vinegar) in immediate packings of a content not exceeding 5 kg 20.07-ex 8 I,F Fruit juices, other than orange juice and grapefruit juice, of a value exceeding 30 ECU per 100 kg net weight ex 11 I,F Fruit juices, other than grapefruit juice, of a value not exceeding 30 ECU per 100 kg net weight 16 I,F Orange juice ex 17 I,F Fruit juices, other than grapefruit juice 44 I Orange juice, of a value exceeding 30 ECU per 100 kg net weight 46 I Lemon juice, containing added sugar 50 I Juices, other 66 I Mixtures of citrus fruit juices, excluding grapefruit juice, and pineapple juice, containing added sugar ex 67 I Mixtures of juices, other, excluding grapefruit juice 72 I Orange juice, of a value of 30 ECU or less per 100 kg net weight, with an added sugar content exceeding 30 °/o by weight 73 I Orange juice, other 76 I Lemon juice, with an added sugar content exceeding 30 % by weight 77 I Lemon juice , with an added sugar content of 30 % or lessby weight 78 I Lemon juice, not containing added sugar 81 I Other citrus fruit juices, with an added sugar content exceeding 30 % by weight 82 I Other citrus fruit juices, with an added sugar content of 30 % or less by weight 83 I Other citrus fruit juices, not containing added sugar 94 I Mixtures of citrus fruit juices, excluding grapefruit, and pineapple juice, with an added sugar content exceeding 30 % by weight 95 I Mixtures of citrus fruit juices, excluding grapefruit, and pineapple juice, with an added sugar content of 30 % or less by weight 96 I Mixtures of citrus fruit juices , excluding grapefruit, and pineapple juice, not containing added sugar 21 . 4 . 83 Official Journal of the European Communities No L 103/ 19 NIMEXE code ( 1982) Member State Description of goods partially subject tonational quantitative restrictions 21.02-11 ] Extracts , essences or concentrates of coffee, solid 15 f All Member States Extracts , essences or concentrates of coffee, other 19 J Extracts , essences or concentrates of coffee, preparations 22.09-10 DK Spirits (other than those of heading No 22.08) in con ­ tainers holding more than two litres ex 52 F Rum, tafia, in containers holding two litres or less ex 53 F Rum, tafia, in containers holding more than two litres 81 F Spirits (excluding liqueurs), distilled from wine or grape marc, in containers holding two litres or less 83 F Spirits (excluding liqueurs), distilled from fruit, in containers holding two litres or less 85 F Spirits (excluding liqueurs), distilled otherwise than from fruit, wine or grape marc, in containers holding two litres or less 91 F Spirits (excluding liqueurs), distilled from wine or grape marc, in containers holding more than two litres 93 F Spirits (excluding liqueurs), distilled from fruit, in containers holding more than two litres 95 F Spirits (excluding liqueurs), distilled otherwise than from fruit, wine or grape marc, in containers holding more than two litres 27.10-11 F Light oils, for undergoing a specific process 13 F Light oils, for undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 A I 15 F White spirit 17 F Special spirits, other ex 21 F Motor spirit, excluding aviation spirit 25 F Spirit type jet fuel 29 F Other light oils 31 F Medium oils, for undergoing a specific process 33 F Medium oils , for undergoing chemical transformation, etc. 34 F Kerosene type jet fuel 39 F Other medium oils 51 F Gas oils , for undergoing a specific process 53 F Gas oils , for undergoing chemical transformation, etc. 59 F Gas oils, for other purposes 61 F Fuel oils , for undergoing a specific process 63 F Fuel oils , for undergoing chemical transformation, etc. 69 F Fuel oils for other purposes 27.11-03 F Propane, for use as fuel 05 F Propane, for other purposes 11 F Commercial propane and commercial butane, for undergoing a specific purpose No L 103/20 Official Journal of the European Communities 21 . 4 . 83 NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions 27.11-13 F Commercial propane and commercial butane, for undergoing chemical transformation, etc. 19 F Commercial propane and commercial butane, for other purposes ex 91 F Other : in gaseous form, with the exception of chemically pure methane ex 99 F Petroleum gases and other gaseous hydrocarbons, other than chemically pure methane 40.11-40 GR Tyre flaps 63 GR Tyre cases and tubeless tyres, new, other, for special- purpose vehicles, tractors, etc. ex 80 IRL Tyre cases and tubeless tyres, used, for bicycles 57.10-ex 21 ex 29 ex 31 ex 39 ex 50 ¢ GB Woven fabrics of jute exceeding 45 cm in width, other than common sacking fabric 58.04 GB Woven pile fabrics of silk, of noil silk GB Woven pile fabrics of synthetic textile fibres, made by tufting GB Woven pile fabrics of synthetic textile fibres, epingle (uncut) GB Woven pile fabrics of synthetic textile fibres, other : weft pile fabrics GB Woven pile fabrics of synthetic textile fibres, other GB Woven pile fabrics of wool or of fine animal hair, epingle (uncut) GB Woven pile fabrics of wool or of fine animal hair, other : weft pile fabrics GB Woven pile fabrics of wool or of fine animal hair, other 61.01-ex 01 GB Men's and boys' coats of textile fabric of heading No 59.08 , 59.11 or 59.12 , of cotton ex 09 GB Other men's and boys' outer garments of textile fabric of heading No 59.08 , 59.11 or 59.12 , of cotton ex 23 GB Men's and boys' swimwear, of cotton ex 81 GB Men's and boys' ski suits consisting of two or three pieces, of cotton 61.02-ex 05 GB Women's, girls ' and infants' coats of textile fabric of heading No 59.08 , 59.11 or 59.12 , of cotton ex 07 GB Other women's, girls' and infants' outer garments of textile fabric of heading No 59.08 , 59.11 or 59.12 , of cotton ex 18 GB Women's , girls' and infants ', swimwear, of cotton ex 85 GB Women's, girls ' and infants' ski suits consisting of two or three pieces, of cotton 62.02-ex 09 GB Net curtains, of cotton 21 . 4 . 83 Official Journal of the European Communities No L 103/21 NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions 62.03-ex 13 ex 15 ex 17 . GB New sacks and bags of jute, other than heavy bags ofcommon sacking 62.05-ex 01 GB Escape chutes, for use in civil aircraft, of cotton ex 20 GB Floor cloths, dish cloths, dusters and the like, of cotton ex 93 GB Laces, watch straps, of cotton ex 95 GB Articles of knotted net fabric, of cotton ex 99 GB Other, of cotton 64.01 -ex 39 BNL Footwear with outer soles and uppers of rubber (excluding beach sandals) 64.02-ex 61 ex 69 BNL Footwear with uppers of textile fabric (excluding slippers and other indoor Footwear) with outer soles of leather or composition leather (other than footwear falling within heading No .64.01 ) with outer soles of rubber 69.07-ex 20 BNL Unglazed setts, flags and paving, hearth and wall tiles, excluding those of common pottery ex 20 F Tiles, cubes, etc. of stoneware ex 50 F Double tiles of the 'Spaltplatten' type, of stoneware, with a side dimension of 40 cm or less ex 60 F Other, with a side dimension of 40 cm or less 69.08-ex 20 BNL, F Glazed setts, flags and paving, hearth and wall tiles , other than those of common pottery 69.1 1-ex 10 ex 90 } D Tableware and other articles of a kind commonly used fordomestic purposes, of porcelain or china 69.12-ex 31 ex 39 } D Tableware and other articles of a kind commonly used fordomestic purposes, of earthenware or fine pottery 73.18-ex 41 GR Tubes fitted with sockets or flanges, welded, of circular cross-section, for land irrigation ex 82 GR Other welded tubes of circular cross-section, of an external diameter of not more than 168,3 mm ex 99 GR Other tubes (for example, riveted, clipped, etc.) 73.32-ex 61 to ex 99 J BNL Bolts and nuts (including bolt ends and screw studs),screws (including screw hooks and screw rings) andsimilar articles , of iron or steel , not having undergone any turning operation 73.37-ex 11 ex 19 ex 51 ex 59 | GR Boilers (excluding boilers of heading No 84.01 ) and radi ­ators , for central heating, not electrically heated, andparts thereof, of iron or steel ; air heaters and hot-air distributors (including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, ana parts thereof, of iron or steel :  Boilers for central heating  Radiators for central heating No L 103/22 Official Journal of the European Communities 21 . 4 . 83 NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions 82.09-ex 1 1 ex 19 J BNL Table and kitchen knives with cutting blades, serrated ornot (other than those falling within heading No 82.06), ofstainless steel 82.14-ex 10 BNL Table spoons and forks, of stainless steel 84.01-ex 11 GR Steam and other vapour generating boilers (excluding central heating hot-water boilers capable also of pro ­ ducing low pressure steam); super-heated water boilers :  Of a power of 32 MW or less ex 80 GR Parts 84.06-ex 20 GR Marine propulsion engines of not less than 250 cm3 ex 22 GR Other ex 24 GR  j More than 250 cm3, for agricultural walking tractors and motor vehicles Internal combustion piston engines : ex 52 , 53 , ex 54, ex 63 , 64, ex 66, ex 78 , ex 83 f GR Other engines :Compression ignition engines:  Of a power of less than 37 kW ex 99 GR Other pans, for compression ignition engines 84.14-ex 99 GR Other steel parts for cement furnaces 84.15-ex : 11 , 16, 17, 18 , 19, 21 , 41 , 46 , 51 , 59, 61 , 68 , 92, 98 J GR Cabinets not equipped with cooling apparatus 84.46-ex 99 GR Machines and apparatus for working marble, excluding such machines and apparatus which are hand-held ana electrically operated 84.47-ex 10 GR Band saws for working wood 85.01 -ex 31 ,. 33, 34, 36, ex 38 , 59, 61 , 62, 63 , 65 , 66, 79, 84, 88 J GR Electrical goods of the following descriptions : generators,motors, converters (rotary or static), transformers,rectifiers and rectifying apparatus, inductors : }  Transformers, static converters, rectifiers and rectifying apparatus ; inductors 93 } GR vParts : 95 J /  Of transformers and static converters (rectifiers , etc.); inductors 85.15-04 I Transmitters other than for use in civil aircraft 09 I Transmitter-receivers other than for use in civil aircraft 11 F,I Radio receivers etc. , for use in civil aircraft 12 F Other : pocket receivers for calling or paging 16 F,I Radio-broadcast receivers , portable 17 F Radio-broadcast receivers , for fitting to motor vehicles 19 F,I Radio-broadcast receivers, other 21 . 4 . 83 Official Journal of the European Communities No L 103/23 NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions F F,I F,I F, I F, I F, I F, I F I GR GR GR, I I I I I I F, I F GR I I F F 1 GR 85.15-20 21 22 23 24 25 26 27 29 ex 41 ex 49 ex 50 ex 82 84 86 88 91 99 85.21 -ex 99 85.23-ex 12 85.24-93 95 85.25-50 ex 90 87.02-ex 03 ex 05 ex 12 Colour television receivers, incorporating a radio-receiver or a sound recorder or reproducer Colour television receivers, not more than 42 cm Colour television receivers, more than 42 cm but not more than 52 cm Colour television receivers, more than 52 cm Monochrome television receivers, incorporating a radio ­ receiver or a sound recorder or reproducer Monochrome television receivers, not more than 42 cm Monochrome television receivers, more than 42 cm but not more than 52 cm Monochrome television receivers, more than 52 cm Television cameras Cabinets and cases, of wood, for television receivers Cabinets and cases , of other materials , for television receivers Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section Telescopic and whip-type aerials for fitting in motor vehicles Outside aerials for radio or television broadcast receivers Inside aerials for radio or television broadcast receivers Other aerials Aerial filters and separators Other Other parts falling within subheading 85.21 D Conducting cables for television aerials Carbon electrodes (for furnaces) Other carbon articles of a kind used for electrical purposes Insulators, of glass Insulators, of other materials, other than of hardened rubber Motor coaches and buses, with a spark ignition, of a cylinder capacity of 2 800 cm1 or more, new Motor coaches and buses , with a spark ignition, of cylinder capacity of 2 800 cm1 or more, used Motor coaches and buses, other than with either a spark ignition engine of a cylinder capacity of 2 800 cm' or more or a compression ignition engine of a cylinder capacity of 2 500 cm' or more, new, with a seating capacity of at least six Motor coaches, and buses, other than with either a spark ignition engine of a cylinder capacity of 2 800 cm1 or more or a compression ignition engine of a cylinder capacity of 2 500 cm1 or more, used New motor vehicles, of a cylinder capacity not exceeding 1 500 cm5, with a seating capacity of more than six New motor vehicles, of a cylinder capacity exceeding 1 500 cm1 but not exceeding 3 000 cm' New motor vehicles, of a cylinder capacity exceeding 3 000 cm1 Motor vehicles , used GR GR GR GR GR GR ex 14 ex 21 ex 23 ex 25 ex 27 No L 103/24 Official Journal of the European Communities 21 . 4 . 83 NIMEXE code ( 1982) Member State Description of goods partially subject tonational quantitative restrictions 87.05-ex 1 1 GR Bodies for special-purpose motor vehicles, with a seating capacity of more than six and less than 15 19 GR Bodies for special-purpose motor vehicles, other ex 91 GR Other bodies for motor vehicles, with a seating capacity of more than six and less than 15 ex 99 GR Other bodies for motor vehicles , other 87.09-10 I Motor-cycles, auto-cycles and cycles, with or without side-cars, powered by internal combustion engines, of a cylinder capacity of 50 cm3 or less 51 I 'scooters' more than 50 cm3 59 I Other, more than 50 cm3 and less than or equal to 380 cm3 90.28-01 F Stall warning calculators 03 F Inertial navigation systems 05 F . Ground proximity warning systems 07 F Terrestrial magnetic field detector apparatus operating by saturation of magnetic circuits (flux valve) 08 F Air-conditioning regulators 09 F Other 12 F Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters , psophometers and the like) 14 F For measuring or detecting ionizing radiations 16 F Other measuring apparatus with self-balancing recording device 18 F Other apparatus for measuring electrical quantities 22 F Electronic ray oscilloscopes and oscillographs 31 F Instruments and apparatus for testing equipment and materials 41 F Instruments and apparatus for balancing mechanical parts ex 43 F Marine or river navigational instruments and apparatus, other than electronic aepth-sounding equipment 45 F Aeronautical or space navigational instruments and apparatus 47 F Meteorological , hydrological and geophysical instruments and apparatus 49 F Exposure meters , thermocolorimeters and other measuring instruments used in photography or cinematography 56 F Apparatus for measuring optical and/or acoustical quantities 57 F Apparatus for measuring geometrical , mechanical or other quantities ex 59 F Other, with the exception of thermostats 62 F Other instruments and apparatus for use in civil aircraft 66 F Oscillographs, light-beam and liquid-jet types 21 . 4 . 83 No L 103/25Official Journal of the European Communities NIMEXE code ( 1982) Member State Description of goods partially subject to national quantitative restrictions 90.28-68 70 ex 74 76 ex 84 86 88 92 96 97 99 97.03-05 ex 11 ex 15 20 ex 30 ex 40 51 55 ex 59 61 ex 69 75 80 85 90 F F F F F F F F F F F F F F F F F F F F F F F F F F Self-balancing potentiometers, measuring bridges Measuring apparatus for the analysis of gases, liquids or solids Measuring apparatus for heat and moisture and for process control, with the exception of thermostats Apparatus for testing equipment or materials Regulators and control units , other than automatic Continuous-line graph recorders Other Precision direct-reading measuring instruments and apparatus (precision factor not exceeding 0,5) Panel or console type Other than panel or console type Other Toys, working models , of wood Electric model railways, other than motors and movement mechanisms, and parts thereof Electric car sets, other than motors and movement mechanisms , and parts thereof Toy weapons Toy projectors and other optical toys, other than motors and movement mechanisms, and parts thereof Toy musical instruments and other toy musical appliances, other than motors and movement mechanisms, and parts thereof Scale model assembly kits Constructional toys Other toys of artificial plastic materials , other than motors, movement mechanisms, and parts thereof, and other than three-dimensional articulated puzzles Die-cast miniature models, of metal Other metal toys, other than motors and movement mechanisms, and parts thereof Other toys of textile fabric Of rubber Of other materials Assortments of toys, etc. No L 103/26 21 . 4 . 83Official Journal of the European Communities NIMEXE code (1982) Member State Description of goods partially subject tonational quantitative restrictions 98.03-ex 31 ex 39 ex 51 Other pens, pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders :  Ball-point 'pencils' and felt-tipped pens, non-refillable ex 71 GR Parts and fittings : Parts of base metal turned from bars, rods, angles , shapes, sections or wire, of solid section :  Parts of ball-point 'pencils' and felt-tipped pens, non- refillable, excluding ball points ex 75 Other :  Parts of ball-point 'pencils' and felt-tipped pens, non- refillable, excluding ball points of plastic fibre and felt 21 . 4 . 83 Official Journal of the European Communities No L 103/27 FRANCE Geographical zones to which, in general, the quantitative restrictions apply ZONE I 024 Iceland 025 Faroe Islands 028 Norway 030 Sweden 032 Finland 036 Switzerland 038 Austria 040 Portugal 042 Spain 043 Andorra 044 Gibraltar 045 Vatican City State 046 , Malta 048 Yugoslavia 052 Turkey 202 Canary Islands 204 Morocco 205 Ceuta and Melilla 208 Algeria 212 Tunisia 220 Egypt 224 Sudan 228 Mauritania 232 Mali 236 Upper Volta 240 Niger 244 Chad 247 Republic of Cape Verde 248 Senegal 252 Gambia 257 Guinea Bissau 260 Guinea . 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo t 284 Benin 288 Nigeria 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 St Helena and dependencies 375 Comoros 378 Zambia 382 Zimbabwe (formerly Rhodesia) 386 Malawi 391 Botswana 393 Swaziland - 395 Lesotho 400 United States of America 404 Canada 406 Greenland 413 Bermuda 421 Belize 451 West Indies 453 Bahamas 454 Turks and Caicos Islands 457 Virgin Islands of the United States 460 Dominica 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 476 Netherlands Antilles 488 Guyana 492 Surinam 529 Falkland Islands and dependencies 600 Cyprus 604 Lebanon 608 Syria 624 Israel 628 Jordan 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 656 South Yemen 684 Laos 696 Kampuchea (Cambodia) 701 Malaysia 703 Brunei 706 Singapore 740 Hong Kong 743 Macao 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu 808 American Oceania 812 Kiribati 813 Pitcairn Islands 815 Fiji 816 Vanuatu (formerly New Hebrides) 817 Tonga 819 Western Samoa ZONE II 216 Lybia 390 Republic of South Africa and Namibia 412 Mexico 330 Angola 334 Ethiopia 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies 357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 373 Mauritius No L 103/28 Official Journal of the European Communities 21 . 4 . 83 ZONE II (cont 'd) 416 Guatemala 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 452 Haiti 456 Dominican Republic 480 Colombia 484 Venezuela 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 612 Iraq 616 Iran 632 Saudi Arabia 652 North Yemen 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Burma 680 Thailand 700 Indonesia 708 Philippines 728 South Korea 732 Japan 736 Taiwan 800 Australia 802 Australian Oceania 804 New Zealand 814 New Zealand Oceania ITALY Geographical zones to which, barring exceptions, the quantitative restrictions apply ZONE A2 (a) Overseas countries and territories associated with the EEC (OCT) 476 Netherlands Antilles (Aruba, Bonaire, CuraÃ §ao, Saba, St Eustatius and southern part of St Martin) 377 Mayotte 809 New Caledonia and dependencies 822 French Polynesia 890 French Southern and Antarctic Territories 811 Wallis and Fatuna Islands 421 Belize 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 451 Montserrat 813 Pitcairn 329 St Helena and dependencies 451 West Indies Associated States (Anguilla, Antigua, Nevis and St Christopher) 890 British Antarctic Territory 357 British Indian Ocean Territory 454 Turks and Caicos Islands 451 British Virgin Islands (b) ACP States 236 Upper Volta 453 Bahamas 469 Barbados 284 Benin 391 Botswana 328 Burundi 302 Cameroon 247 Republic of Cape Verde 306 Central African Republic 244 Chad 375 Comoros 318 272 460 334 815 314 252 276 464 338 473 260 257 310 488 346 812 395 268 370 386 232 228 373 240 288 801 324 806 465 467 819 311 355 248 264 342 224 Congo Ivory Coast Dominica Ethiopia Fiji Gabon Gambia Ghana Jamaica Djibouti Grenada (including the Southern Grenadines) Guinea Guinea Bissau Equatorial Guinea Guyana Kenya Kiribati (formerly Gilbert Islands) Lesotho Liberia Madagascar Malawi Mali Mauritania Mauritius Niger Nigeria Papua New Guinea Rwanda Solomon Islands St Lucia St Vincent (including the Northern Grenadines) Western Samoa Sao TomÃ © and Principe Seychelles Senegal Sierra Leone Somalia Sudan 21 . 4 . 83 Official Journal of the European Communities No L 103/29 ZONE A2 (cont 'd) 202 Canary Islands 205 Ceuta 512 Chile 480 Colombia 728 South Korea 436 Costa Rica 448 Cuba 456 Dominican Republic 500 Ecuador 428 El Salvador 708 Philippines 044 Gibraltar 406 Greenland 416 Guatemala 452 Haiti 424 Honduras 740 Hong Kong 664 India 700 Indonesia 612 Iraq 616 Iran 696 Kampuchea (Cambodia) 492 393 352 280 817 472 807 350 816 322 378 382 038 032 024 028 040 030 036 208 600 220 628 025 624 048 604 046 204 608 042 212 052 Surinam Swaziland Tanzania Togo Tonga Trinidad and Tobago Tuvalu (formerly Ellice Islands) Uganda Vanuatu (formerly New Hebrides) Zaire Zambia Zimbabwe (formerly Rhodesia) Austria Finland Iceland Norway Portugal Sweden Switzerland Algeria Cyprus Egypt Jordan Faroe Islands Israel Yugoslavia Lebanon Malta Morocco Syria Spain Tunisia Turkey ZONE A3 636 Kuweit 660 Afghanistan 647 United Arab Emirates (Abu Dhabi, Dubai , Sharjah, Ajman, Umm al-Qaiwan, Ras al Khaimah and Fujairah) 043 Andorra 684 Laos 216 Libya 743 Macao 701 Malaysia 667 Maldives 205 Ceuta and Melilla 412 Mexico 366 Mozambique 803 Nauru 672 Nepal 432 Nicaragua 804 New Zealand (and territories under New Zealand administration) 649 Oman 662 Pakistan 442 Panama 520 Paraguay 504 Peru 644 Qatar 706 Singapore 669 Sri Lanka 400 United States of America (and territories under United States administration) 390 South Africa 736 Taiwan 680 Thailand 524 Uruguay 484 Venezuela 652 North Yemen 656 South Yemen (People's Republic) ZONE C 732 Japan 330 Angola and Cabinda 632 Saudi Arabia 528 Argentina 800 Australia (and territories under Australian administration) 040 Azores 640 Bahrain 666 Bangladesh 413 Bermuda 675 Bhutan 676 Burma 516 Bolivia 508 Brazil 036 Busingen (German territory of) 696 Cambodia (Ora Kmer) 404 Canada UNITED KINGDOM Geographical zones to which, barring exceptions, the quantitative restrictions apply I. DOLLAR ZONE ? 1 6 Bolivia 404 Canada 480 Colombia 436 Costa Rica 448 Cuba 456 Dominican Republic 500 Ecuador 428 El Salvador No L 103 /30 Official Journal of the European Communities 21 . 4 . 83 I. DOLLAR ZONE (cont 'd) 416 Guatemala 452 Haiti 424 Honduras 268 Liberia 412 Mexico 432 Nicaragua 442 Panama 708 Philippines 400 United States of America 484 Venezuela II . RESIDUAL TEXTILE ZONE = all countries and territories other than : 208 Algeria 528 Argentina 666 Bangladesh 516 Bolivia 508 Brazil 480 Colombia 428 El Salvador 416 Guatemala 452 Haiti 740 Hong Kong 664 India 700 Indonesia 616 Iran 628 Jordan 728 South Korea 743 Macao 276 473 260 257 488 272 346 812 395 268 370 386 232 228 373 240 288 801 324 465 467 311 248 355 264 806 342 224 492 393 352 280 817 472 807 350 236 819 322 378 Ghana Grenada Guinea Guinea Bissau Guyana Ivory Coast Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali Mauritania Mauritius Niger Nigeria Papua New Guinea Rwanda St Lucia St Vincent Sao Tome arid Principe Senegal Seychelles Sierra Leone Solomon Islands Somalia Sudan Surinam Swaziland Tanzania Togo Tonga Trinidad and Tobago Tuvalu Uganda Upper Volta Western Samoa Zaire Zambia 701 Malaysia 412 Mexico 432 Nicaragua 662 Pakistan 520 Paraguay 504 Peru 708 Philippines 706 Singapore 669 Sri Lanka 608 Syria 736 Taiwan 680 Thailand 524 Uruguay 382 Zimbabwe and those making up the ACP zone, the Community- EFTA zone, the Far East zone and West zone, the Mediterranean zone and the OCT zone. 1 . ACP ZONE 2 . COMMUNITY-EFTA ZONE 038 002 008 032 001 004 009 024 007 005 002 003 028 040 030 036 006 Austria Belgium Denmark Finland France Federal Republic of Germany (and West Berlin) Greece Iceland Ireland Italy Luxembourg Netherlands Norway Portugal Sweden Switzerland United Kingdom FAR EAST AND WEST ZONE 800 404 732 804 400 Australia Canada Japan New Zealand United States of America 453 469 284 391 328 302 247 306 244 375 318 338 460 310 334 815 314 252 Bahamas Barbados Benin Botswana Burundi Cameroon Republic of Cape Verde Central African Republic Chad Comoros Congo Djibouti Dominica Equitorial Guinea Ethiopia Fiji Gabon Gambia 21 . 4 . 83 Official Journal of the European Communities No L 103/31 4. MEDITERRANEAN ZONE 451 600 Cyprus 220 Egypt 624 Israel 703 604 Lebanon 463 046 Malta 529 204 Morocco 822 042 Spain 890 212 Tunisia 377 052 Turkey 476 048 Yugoslavia West Indies (Antigua, St Christopher (St Kitts), Nevis- Anguilla, British Virgin Islands, Montserrat) Brunei Cayman Islands Falkland Islands and dependencies French Polynesia Polar regions Mayotte Netherlands Antilles (Aruba, Bonaire, Curacao, Saba, St Eustatius, 809 813 5 . OCT ZONE 329 421 Belize 408 890 British Antarctic Territory 454 357 British Indian Ocean Territory (Chagos Archi 816 St Martin (South)) New Caledonia and dependencies Pitcairn St Helena and dependencies St Pierre and Miquelon Turks and Caicos Islands Vanuatu (New Hebrides) Wallis and Futuna Islands'pelago) 8 1 1